 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Janice D. Songer,                                 No. CV-18-02641-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Commissioner        of      Social   Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff’s Motion for Extension of Time to File Motion
16   for Equal Access to Justice Act Fees (Doc. 21). The deadline to file a motion for fees under
17   the Equal Access to Justice Act (“EAJA”) expired three days ago and was missed due to a
18   calendaring error. Plaintiff requests an extension of time to July 12, 2019.
19          Rule 6(b)(1)(B) of the Federal Rules of Civil Procedure provides that “[w]hen an
20   act may or must be done within a specified time, the court may, for good cause, extend the
21   time . . . on motion made after the time has expired if the party failed to act because of
22   excusable neglect.” Courts assessing whether neglect is “excusable” must consider four
23   factors: “[1] the danger of prejudice to the [non-moving party], [2] the length of the delay
24   and its potential impact on judicial proceedings, [3] the reason for the delay, including
25   whether it was within the reasonable control of the movant, and [4] whether the movant
26   acted in good faith.” Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S.
27   380, 365 (1993).
28          Here, the delay is minimal (three days) and there is little to no danger of prejudice
 1   to Defendant. The Ninth Circuit has held that calendaring errors can constitute excusable
 2   neglect. E.g., Washington v. Ryan, 833 F.3d 1087, 1099 (9th Cir. 2016), cert. denied, 137
 3   S. Ct. 1581 (2017) (“[W]here other factors counsel relief, a calendaring mistake and related
 4   failure to catch that mistake is no bar to [relief under the Pioneer test].”). There no evidence
 5   of bad faith. The reason for the delay weighs weakly against granting the motion, but the
 6   four other factors weigh strongly in favor of granting it. The Court therefore finds it
 7   appropriate to grant the motion.
 8          IT IS THEREFORE ORDERED that Plaintiffs’ Motion for Extension of Time to
 9   File Motion for Equal Access to Justice Act Fees (Doc. 21) is granted. Plaintiff’s EAJA
10   motion is due on or before July 12, 2019. No further extensions shall be granted.
11          Dated this 27th day of June, 2019.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
